State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: July 2, 2015                      519689
________________________________

In the Matter of the Claim of
   ROBERT A. BENSON,
                    Respondent.

MASTROIANNI BROS., INC.,                    MEMORANDUM AND ORDER
                    Appellant.

COMMISSIONER OF LABOR,
                    Respondent.
________________________________


Calendar Date:   April 22, 2015

Before:   Lahtinen, J.P., Garry, Lynch and Clark, JJ.

                             __________


      McNamee, Lochner, Titus & Williams, PC, Albany (Scott C.
Paton of counsel), for appellant.

     Bruce E. Knoll, Albany, for Robert A. Benson, respondent.

      Eric T. Schneiderman, Attorney General, New York City
(Steven Koton of counsel), for Commissioner of Labor, respondent.

                             __________


Lahtinen, J.P.

      Appeals from two decisions of the Unemployment Insurance
Appeal Board, filed December 2, 2013, which ruled that
Mastroianni Bros., Inc. was liable for additional unemployment
insurance contributions on remuneration paid to claimant and
others similarly situated.

      The dispositive issue in this appeal is controlled by our
decision in the companion case of Matter of Mastroianni Bros.,
Inc. (Commissioner of Labor) (___ AD3d ___ [2015] [decided
                              -2-                  519689

herewith]). Substantial evidence supports the Unemployment
Insurance Appeal Board's decisions that claimant, a
driver/distributor for Mastroianni Bros., Inc., was an employee
for purposes of unemployment insurance.

     Garry, Lynch and Clark, JJ., concur.



     ORDERED that the decisions are affirmed, without costs.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court